United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-12709 Tompkins Financial Corporation (Exact name of registrant as specified in its charter) New York 16-1482357 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) The Commons, P.O. Box 460, Ithaca, NY (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (607) 273-3210 Former name, former address, former fiscal year, if changed since last report:NA Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer o Accelerated Filerx Non-Accelerated Filero (Do not check if a smaller reporting company) Smaller Reporting Companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yeso No x. Indicate the number of shares of the Registrant’s Common Stock outstanding as of the latest practicable date: Class Outstanding as of October 28, 2011 Common Stock, $0.10 par value 11,122,886 shares TOMPKINS FINANCIAL CORPORATION FORM 10-Q INDEX PART I -FINANCIAL INFORMATION Item 1 - Financial Statements (Unaudited) PAGE Condensed Consolidated Statements of Condition as of 3 September 30, 2011 and December 31, 2010 Condensed Consolidated Statements of Income for the three and nine months ended September 30, 2011 and 2010 4 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2011 and 2010 5 Condensed Consolidated Statements of Changes in Shareholders’ Equity for the nine months ended September 30, 2011 and 2010 6 Notes to Unaudited Condensed Consolidated Financial Statements 7-33 Item 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations 33-51 Item 3 - Quantitative and Qualitative Disclosures About Market Risk 51 Item 4 - Controls and Procedures 52 PART II - OTHER INFORMATION Item 1 – Legal Proceedings 52 Item 1A – Risk Factors 52 Item 2 – Unregistered Sales of Equity Securities and Use of Proceeds 53 Item 3 - Defaults Upon Senior Securities 53 Item 4 - (Removed and Reserved) 53 Item 5 - Other Information 53 Item 6 - Exhibits 54 SIGNATURES 55 EXHIBIT INDEX 56 2 TOMPKINS FINANCIAL CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CONDITION (In thousands, except share and per share data) (Unaudited) As of As of ASSETS 09/30/2011 12/31/2010 Cash and noninterest bearing balances due from banks $ $ Interest bearing balances due from banks Money market funds Cash and Cash Equivalents Trading securities, at fair value Available-for-sale securities, at fair value Held-to-maturity securities, fair value of $28,053 at September 30, 2011, and $56,064 at December 31, 2010 Loans and leases, net of unearned income and deferred costs and fees Less:Allowance for loan and lease losses Net Loans and Leases Federal Home Loan Bank stock and Federal Reserve Bank stock Bank premises and equipment, net Corporate owned life insurance Goodwill Other intangible assets, net Accrued interest and other assets Total Assets $ $ LIABILITIES Deposits: Interest bearing: Checking, savings and money market Time Noninterest bearing Total Deposits Federal funds purchased and securities sold under agreements to repurchase Other borrowings, including certain amounts at fair value of $12,117 at September 30, 2011 and $11,629 at December 31, 2010 Trust preferred debentures Other liabilities Total Liabilities $ $ EQUITY Tompkins Financial Corporation shareholders' equity: Common Stock - par value $.10 per share: Authorized 25,000,000 shares; Issued: 11,158,796 at September 30, 2011; and 10,934,385 at December 31, 2010 Additional paid-in capital Retained earnings Accumulated other comprehensive income (loss) ) Treasury stock, at cost – 92,800 shares at September 30, 2011, and 92,025 shares at December 31, 2010 ) ) Total Tompkins Financial Corporation Shareholders’ Equity Noncontrolling interests Total Equity $ $ Total Liabilities and Equity $ $ 3 TOMPKINS FINANCIAL CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF INCOME Three Months Ended Nine Months Ended (In thousands, except per share data) (Unaudited) 09/30/2011 09/30/2010 09/30/2011 09/30/2010 INTEREST AND DIVIDEND INCOME Loans $ Due from banks 1 5 10 27 Federal funds sold 1 5 6 14 Trading securities Available-for-sale securities Held-to-maturity securities Federal Home Loan Bank stock and Federal Reserve Bank stock Total Interest and Dividend Income INTEREST EXPENSE Time certificates of deposits of $100,000 or more Other deposits Federal funds purchased and securities sold under agreements to repurchase Trust preferred debentures Other borrowings Total Interest Expense Net Interest Income Less:Provision for loan and lease losses Net Interest Income After Provision for Loan and Lease Losses NONINTEREST INCOME Investment services income Insurance commissions and fees Service charges on deposit accounts Card services income Mark-to-market gain on trading securities 55 Mark-to-market loss on liabilities held at fair value ) Other income Net other-than-temporary impairment losses1 0 ) 0 ) Net gain (loss) on securities transactions (2 ) Total Noninterest Income NONINTEREST EXPENSES Salaries and wages Pension and other employee benefits Net occupancy expense of premises Furniture and fixture expense FDIC insurance Amortization of intangible assets Other operating expense Total Noninterest Expenses Income Before Income Tax Expense Income Tax Expense Net Income attributable to Noncontrolling Interests and Tompkins Financial Corporation Less:Net income attributable to noncontrolling interests 33 33 98 98 Net Income Attributable to Tompkins Financial Corporation $ Basic Earnings Per Share $ Diluted Earnings Per Share $ 1During the three and nine months ended September 30, 2010, net other-than-temporary impairment ("OTTI") on securities available-for-sale totaling $385,000 in unrealized gains, and $872,000 in unrealized gains, respectively, were recognized, which included $351,000 and $838,000, respectively, in unrealized gains, recognized in accumulated other comprehensive income (AOCI), net of tax and $34,000 of OTTI losses recognized in earnings. See accompanying notes to unaudited condensed consolidated financial statements. 4 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) 09/30/2011 09/30/2010 OPERATING ACTIVITIES Net income attributable to Tompkins Financial Corporation $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan and lease losses Depreciation and amortization of premises, equipment, and software Amortization of intangible assets Earnings from corporate owned life insurance ) ) Net amortization on securities Other than temporary impairment loss 0 34 Mark-to-market gain on trading securities ) ) Mark-to-market loss on liabilities held at fair value Net gain on available-for-sale securities ) ) Net gain on sale of loans ) ) Proceeds from sale of loans Loans originated for sale ) ) Net gain on sale of bank premises and equipment (8 ) ) Stock-based compensation expense (Increase) decrease in accrued interest receivable ) Decrease in accrued interest payable ) ) Proceeds from maturities and payments of trading securities Contribution to pension plan ) 0 Other, net Net Cash Provided by Operating Activities INVESTING ACTIVITIES Proceeds from maturities, calls and principal paydowns of available-for-sale securities Proceeds from sales of available-for-sale securities Proceeds from maturities, calls and principal paydowns of held-to-maturity securities Proceeds from sales of held-to-maturity securities 0 Purchases of available-for-sale securities ) ) Purchases of held-to-maturity securities ) ) Net increase in loans ) ) Net decrease in Federal Home Loan Bank stock and Federal Reserve Bank stock Proceeds from sale of bank premises and equipment 48 48 Purchases of bank premises and equipment ) ) Net cash used in acquisitions ) 0 Other, net ) ) Net Cash Used in Investing Activities ) ) FINANCING ACTIVITIES Net increase in demand, money market, and savings deposits Net decrease in time deposits ) ) Net decrease in Federal funds purchases and securities sold under agreements to repurchase ) ) Increase in other borrowings 0 Repayment of other borrowings ) ) Cash dividends ) ) Cash paid in lieu of fractional shares - 10% stock dividend 0 (7 ) Shares issued for dividend reinvestment plan Shares issued for employee stock ownership plan Net proceeds from exercise of stock options Tax benefit from stock option exercises (7 ) Net Cash Provided by Financing Activities Net Increase in Cash and Cash Equivalents Cash and cash equivalents at beginning of period Total Cash & Cash Equivalents at End of Period Supplemental Information: Cash paid during the year for- Interest $ $ Cash paid during the year for- Taxes Transfer of loans to other real estate owned Non-cash investing and financing activities: Fair value of non-cash assets other than goodwill acquired in purchase acquisitions 64 0 Fair value of liabilities assumed in purchase acquisition 31 0 Goodwill related to acquisition 0 Fair value of shares issued for acquisition 0 See accompanying notes to unaudited condensed consolidated financial statements. 5 CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY Additional Paid-in Capital Accumulated Other Comprehensive (Loss) Income Non-controlling Interests Common Retained Treasury (in thousands except share and per share data) Stock Earnings Stock Total Balances at January 1, 2010 $ ) $ ) $ $ Net income attributable to noncontrolling interests and Tompkins Financial Corporation 98 Other comprehensive income Total Comprehensive Income Cash dividends ($0.99 per share) ) ) Exercise of stock options and related tax benefit (62,638 shares, net) 6 Effect of 10% stock dividend (988,664 shares)1 98 ) 0 Cash paid in lieu of fractional shares (7
